 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        ROBERT DOUCETTE, et al.,

                                     Plaintiffs,
 8
                  v.                                           C18-859 TSZ
 9
          DAVID BERNHARDT, Secretary of                        MINUTE ORDER
10
          United States Department of the Interior,
          et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Pursuant to the parties’ stipulation, docket no. 48, plaintiffs’ Rule 60(b)
15 motion for relief from judgment and Rule 15(a)(2) motion for leave to amend their
   operative pleading, docket no. 45, is RENOTED to March 13, 2020. Defendants’
16 response shall be due on March 2, 2020, and any reply shall be filed by the new noting
   date.
17
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 20th day of February, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
